Name: Council Decision (EU) 2018/1697 of 6 November 2018 on the position to be taken on behalf of the European Union within the European Committee for drawing up standards in the field of inland navigation and within the Central Commission for the Navigation of the Rhine on the adoption of standards concerning technical requirements for inland waterway vessels
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  technology and technical regulations;  transport policy;  European organisations
 Date Published: 2018-11-12

 12.11.2018 EN Official Journal of the European Union L 282/13 COUNCIL DECISION (EU) 2018/1697 of 6 November 2018 on the position to be taken on behalf of the European Union within the European Committee for drawing up standards in the field of inland navigation and within the Central Commission for the Navigation of the Rhine on the adoption of standards concerning technical requirements for inland waterway vessels THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91(1), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Action by the Union in the sector of inland navigation should aim to ensure uniformity in the development of technical requirements for inland waterway vessels to be applied in the Union. (2) The European Committee for drawing up standards in the field of inland navigation (CESNI) was created on 3 June 2015 in the framework of the Central Commission for the Navigation of the Rhine (CCNR) in order to develop technical standards for inland waterways in various fields, in particular as regards vessels, information technology and crew. (3) For efficient transport on the inland waterways, it is important that the technical requirements for vessels be compatible and as harmonised as possible under different legal regimes in Europe. In particular, Member States which are also members of the CCNR should be authorised to support decisions harmonising the CCNR rules with those applied in the Union. (4) CESNI is expected to adopt the European Standard laying down Technical Requirements for Inland Navigation vessels (ES-TRIN) 2019/1 at its meeting on 8 November 2018. (5) ES-TRIN 2019/1 lays down uniform technical requirements necessary to ensure the safety of inland waterway vessels. It includes: provisions regarding shipbuilding, fitting-out and equipment for inland waterway vessels; special provisions regarding specific categories of vessels, such as passenger vessels, pushed convoys and container vessels; provisions regarding the automatic identification system equipment; provisions regarding vessel identification; models of certificates and register; transitional provisions; and instructions for the application of the technical standard. (6) Annex II to Directive (EU) 2016/1629 of the European Parliament and of the Council (1) directly refers to technical requirements for craft as being those set out in ES-TRIN 2017/1. The Commission is empowered to update that reference to the most recent version of ES-TRIN and to set the date of its application. (7) Therefore, ES-TRIN 2019/1 will affect Directive (EU) 2016/1629. (8) The Union is a member of neither the CCNR nor CESNI. It is therefore necessary for the Council to authorise the Member States to express within those bodies the position of the Union as regards the adoption of ES-TRIN 2019/1, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken on behalf of the Union within the European Committee for drawing up standards in the field of inland navigation (CESNI) on 8 November 2018 shall be to agree to the adoption of the European Standard laying down Technical Requirements for Inland Navigation vessels (ES-TRIN) 2019/1. 2. The position to be taken on behalf of the Union at the meeting of the plenary session of the Central Commission for the Navigation of the Rhine (CCNR) where technical requirements for inland navigation vessels are decided upon shall be to support all proposals aligning the technical requirements with those of ES-TRIN 2019/1. Article 2 1. The position of the Union as set out in Article 1(1) shall be expressed by the Member States that are members of CESNI, acting jointly. 2. The position of the Union as set out in Article 1(2) shall be expressed by the Member States that are members of the CCNR, acting jointly. Article 3 Minor technical changes to the positions set out in Article 1 may be agreed upon without a further decision of the Council. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 November 2018. For the Council The President H. LÃ GER (1) Directive (EU) 2016/1629 of the European Parliament and of the Council of 14 September 2016 laying down technical requirements for inland waterway vessels, amending Directive 2009/100/EC and repealing Directive 2006/87/EC (OJ L 252, 16.9.2016, p. 118).